Goebel, J.
*260This transfer was not a gift but a security for a debt. The intention of deceased evidently was to convey this stock as collateral security for his note to Davidson.
The certificates were indorsed in blank and witnessed. The envelope was set apart and marked with Davidson’s name. The calling of the witness was evidence of the carrying out of that intention. Davidson is entitled to the delivery of the certificates.
Note. — The judgment in this case was affirmed on appeal by the Hamilton Common Pleas Court. In re estate of A. A. Clerke, 17 Bull, 369.